Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered. 

Response to Arguments
Applicant’s arguments, see remarks (pages 11-15), filed 2/3/2021, with respect to the rejections of claims 18-20 under 35 U.S.C 112(b) and claims 1, 10 and 17 under 35 U.S.C 102 and 103 have been fully considered and are persuasive.  The rejections of 11/10/2020 have been withdrawn. 

Allowable Subject Matter
Claims 1-8, 10-13 and 15-20 are allowed.
Kuniyuki et al (US 20080180542) teaches detecting a face in one of every three captured low-resolution images.
Petrescu et al (US 20130195320) teaches a fast face detector which operates on a sub-sampled version of the full image.
the prior art of record taken alone or in combination, fails to disclose or render obvious
A non-transitory computer-readable medium having program code that is stored thereon, the program code executable by a processing device for performing operations comprising: for every set of N images that are in a field of view of a camera associated with the processing device, ... detecting an object in only an image subset of the N images by applying an object detection technique on a down-sampled version of the image subset, wherein a number of images in the image subset is less than N, … in response to receiving the selection of the contextual user interface control, enabling the context-aware image filtering mode by: automatically applying the object detection technique to a live preview image that is currently in the field of view of the camera to detect the object, automatically applying an object tracking technique to track the object in a second live preview image that is in the field of view of the camera subsequent to the live preview image, in combination with all the limitations recited in claim 1;
Claims 10 and 17 are also allowed for the same reasons as in claim 1 above.
Claims 2-8 depending from claim 1 are allowed for the same reasons as presented above.
Claims 11-13, 15 and 16 depending from claim 10 are allowed for the same reasons as presented above.
Claims 18-20 depending from claim 17 are allowed for the same reasons as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Quan Pham/Primary Examiner, Art Unit 2696